Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, 11, 12, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ge, U.S. Patent Publication No. 2021/0212040.
Ge teaches:

1. A method performed by a terminal in a wireless communication system, the method comprising: 
receiving, from a first transmission and reception point (TRP), first downlink control information (DCI) scheduling a first physical downlink shared channel (PDSCH) transmission (terminals detect a plurality of DCI which indicate a plurality of PDSCH, [0004]); 
	receiving, from a second TRP, second DCI scheduling a second PDSCH transmission, wherein the second PDSCH transmission overlaps with the first PDSCH on a time-frequency resource (terminals detect a plurality of DCI which indicate a plurality of PDSCH, [0004]); and 
(DMRS resources for multiple TRP are identical in the time domain, [0011]).

2. The method of claim 1, wherein at least one of a starting position, a DMRS front-loaded symbol length, a DMRS type, a number of additional DMRS symbol, or a location of the additional DMRS symbol are same for the first DMRS and the second DMRS (DMRS resources for multiple TRP are identical in the time domain, [0011]).

6. A method performed by a first transmission and reception point (TRP) in a wireless communication system, the method comprising: 
	transmitting, to a terminal, first downlink control information (DCI) scheduling a first physical downlink shared channel (PDSCH) transmission (terminals detect a plurality of DCI which indicate a plurality of PDSCH, [0004]); and 
	transmitting, to the terminal, the first PDSCH transmission based on a demodulation reference signal (DMRS) associated with the first PDSCH transmission, wherein second DCI scheduling a second PDSCH transmission is transmitted to the terminal from a second TRP, wherein the second PDSCH transmission is transmitted to the terminal based on a second DMRS associated with the second PDSCH transmission (terminals detect a plurality of DCI which indicate a plurality of PDSCH, [0004]), wherein the second PDSCH transmission overlaps with the first PDSCH transmission on a time-frequency resource, and wherein the first DMRS and the second DMRS are transmitted on a same location within (DMRS resources for multiple TRP are identical in the time domain, [0011]).

7. The method of claim 6, wherein at least one of a starting position, a DMRS front-loaded symbol length, a DMRS type, a number of additional DMRS symbol, or a location of the additional DMRS symbol are same for the first DMRS and the second DMRS (DMRS resources for multiple TRP are identical in the time domain, [0011]).

11. A terminal in a wireless communication system, the terminal comprising: 
	a transceiver configured to transmit and receive a signal (see Fig. 11); and 
	a controller configured to: 
	receive, from a first transmission and reception point (TRP), first downlink control information (DCI) scheduling a first physical downlink shared channel (PDSCH) transmission (terminals detect a plurality of DCI which indicate a plurality of PDSCH, [0004]), receive, from a second TRP, second DCI scheduling a second PDSCH transmission, wherein the second PDSCH transmission overlaps with the first PDSCH on a time-frequency resource (terminals detect a plurality of DCI which indicate a plurality of PDSCH, [0004]), and receive the first PDSCH transmission and the second PDSCH transmission based on a first demodulation reference signal (DMRS) associated with the first PDSCH transmission and a second DMRS associated with the second PDSCH transmission, wherein the first DMRS and the second DMRS are received on a same location within the time-frequency resource (DMRS resources for multiple TRP are identical in the time domain, [0011]).

12. The terminal of claim 11, wherein at least one of a starting position, a DMRS front-loaded symbol length, a DMRS type, a number of additional DMRS symbol, or a location of the additional DMRS symbol (DMRS resources for multiple TRP are identical in the time domain, [0011]).

16. A first transmission and reception point (TRP) in a wireless communication system, the first TRP comprising: 
	a transceiver configured to transmit and receive a signal (see Fig. 12); and 
	a controller configured to: 
	transmit, to a terminal, first downlink control information (DCI) scheduling a first physical downlink shared channel (PDSCH) transmission, and transmit, to the terminal, the first PDSCH transmission based on a demodulation reference signal (DMRS) associated with the first PDSCH transmission, wherein second DCI scheduling a second PDSCH transmission is transmitted to the terminal from a second TRP, wherein the second PDSCH transmission is transmitted to the terminal based on a second DMRS associated with the second PDSCH transmission (terminals detect a plurality of DCI which indicate a plurality of PDSCH, [0004]), wherein the second PDSCH transmission overlaps with the first PDSCH transmission on a time-frequency resource, and wherein the first DMRS and the second DMRS are transmitted on a same location within the time-frequency resource (DMRS resources for multiple TRP are identical in the time domain, [0011]).

17. The first TRP of claim 16, wherein at least one of a starting position, a DMRS front-loaded symbol length, a DMRS type, a number of additional DMRS symbol, or a location of the additional DMRS symbol are same for the first DMRS and the second DMRS (DMRS resources for multiple TRP are identical in the time domain, [0011]).


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 8, 9, 13, 14, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge as applied to claims 2, 7, 12, and 17 above, and further in view of Wang, U.S. Patent Publication No. 2020/0204306.
Ge does not teach differing antenna ports. Wang teaches differing antenna ports. It would have been obvious to one skilled in the art at the time of the filing to modify the Ge to incorporate the known technique of using differing antenna ports as taught by Wang in order to obtain the predictable result of multiple transmission paths.
The combination teaches:

3. The method of claim 2, wherein at least one of a code division multiplexing (CDM) group or a DMRS antenna port, are different for the first DMRS and the second DMRS (DMRS antenna ports belong to different DMRS port groups, [0095], Wang).

4. The method of claim 3, wherein the first PDSCH transmission and the second PDSCH transmission are data transmissions of a non-coherent joint transmission (NC-JT) between the first TRP and the second TRP (transmission includes non-coherent joint transmission, [0089], Ge).

8. The method of claim 7, wherein at least one of a code division multiplexing (CDM) group or a DMRS antenna port, are different for the first DMRS and the second DMRS (DMRS antenna ports belong to different DMRS port groups, [0095], Wang).

9. The method of claim 8, wherein the first PDSCH transmission and the second PDSCH transmission are data transmissions of a non-coherent joint transmission (NC-JT) between the first TRP and the second TRP (transmission includes non-coherent joint transmission, [0089], Ge).

13. The terminal of claim 12, wherein at least one of a code division multiplexing (CDM) group or a DMRS antenna port, are different for the first DMRS and the second DMRS (DMRS antenna ports belong to different DMRS port groups, [0095], Wang).

14. The terminal of claim 13, wherein the first PDSCH transmission and the second PDSCH transmission are data transmissions of a non-coherent joint transmission (NC-JT) between the first TRP and the second TRP (transmission includes non-coherent joint transmission, [0089], Ge).

18. The first TRP of claim 17, wherein at least one of a code division multiplexing (CDM) group or a DMRS antenna port, are different for the first DMRS and the second DMRS (DMRS antenna ports belong to different DMRS port groups, [0095], Wang).

19. The first TRP of claim 18, wherein the first PDSCH transmission and the second PDSCH transmission are data transmissions of a non-coherent joint transmission (NC-JT) between the first TRP and the second TRP (transmission includes non-coherent joint transmission, [0089], Ge).

Claims 5, 10, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge in view of Wang as applied to claims 4, 9, 14, and 19 above, and further in view of Sun, U.S. Patent No. 10,367,566.
Ge in view of Wang does not teach not utilizing MU-MIMO for NC-JT. Sun teaches not utilizing MU-MIMO for NC-JT. It would have been obvious to one skilled in the art at the time of the filing to modify the combination of Ge in view of Wang in order to incorporate the known technique of not utilizing MU-MIMO for NC-JT as taught by Sun in order to obtain the predictable result of sending data to a single user.
The combination teaches:

5. The method of claim 4, wherein a multiple user (MU) multiple input multiple output (MIMO) is not applied to the terminal, in case that the data transmissions of the NC-JT are received (SU-MIMO transmissions are configured for NCJT, Abstract, Sun).

10. The method of claim 9, wherein a multiple user (MU) multiple input multiple output (MIMO) is not applied to the terminal, in case that the data transmissions of the NC-JT are transmitted (SU-MIMO transmissions are configured for NCJT, Abstract, Sun).

15. The terminal of claim 14, wherein a multiple user (MU) multiple input multiple output (MIMO) is not applied to the terminal, in case that the data transmissions of the NC-JT are received (SU-MIMO transmissions are configured for NCJT, Abstract, Sun).

20. The first TRP of claim 19, wherein a multiple user (MU) multiple input multiple output (MIMO) is not applied to the terminal, in case that the data transmissions of the NC-JT are transmitted (SU-MIMO transmissions are configured for NCJT, Abstract, Sun).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216.  The examiner can normally be reached on M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463